Citation Nr: 0530178	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-07 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to accrued benefits based on medical expenses for 
calendar year 2001.


REPRESENTATION

Appellant represented by:	[redacted], Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active service from September 1950 to June 
1952.  He died on January 2002, and the appellant is his 
widow. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 decision letter of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the appellant's 
claim for accrued benefits based on medical expense 
reimbursement. 

In April 2005, to support her claim, the appellant testified 
at a hearing at the RO chaired by the undersigned Acting 
Veterans Law Judge of the Board.  A transcript of the 
proceeding is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  At the time of the veteran's death, there were no unpaid 
VA benefits due him under existing decisions, and he had no 
claim pending for additional VA benefits.




CONCLUSION OF LAW

The requirements for accrued benefits based on medical 
expenses for calendar year 2001 have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.151, 3.159, 3.1000 (2005); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has been 
informed of the evidence needed to show her entitlement to 
the claim on appeal via March 2002 and August 2004 RO 
letters, an April 2003 decision letter, the March 2004 
statement of the case (SOC), and the December 2004 
supplemental statement of the case (SSOC).  In addition, the 
March 2002 and August 2004 RO letters, and the March 2004 SOC 
provided the claimant with specific information relevant to 
the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the appellant's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim.  By the March 2002 and August 2004 RO letters, the 
April 2003 decision letter, the March 2004 SOC, and the 
December 2004 SSOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the appellant's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication (in the August 2004 RO letter), the 
appellant has not been prejudiced thereby.  The content of 
the notices provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of the claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of the claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

II.  Factual Background

During his lifetime, the veteran had no service-connected 
disabilities.  At the time of his death, he had been in 
receipt of non-service-connected disability pension benefits 
for many years, and regularly submitted an Improved Pension 
Eligibility Verification Report with an attached Medical 
Expense Report.

An RO letter dated in February 2001 reflects that the RO 
notified the veteran of an amendment to his disability 
pension benefits.  In this letter, it was noted that the RO 
had considered his $11,225.00 in unreimbursed medical 
expenses incurred during 2000.

The veteran died on January [redacted], 2002.  At the time of his 
death, he had no claim pending for additional VA benefits.

On January 22, 2002, the appellant, the veteran's widow, 
filed a claim for accrued benefits.  She submitted a medical 
expense report listing medical expenses of $12,053.00 
incurred by the veteran from January 1, 2001, to December 31, 
2001.

In various statements and in hearing testimony, she noted 
that the veteran had unreimbursed medical expenses during 
2001, and contended that she should be reimbursed for these 
expenses.  She acknowledged that a list of these unreimbursed 
medical expenses for 2001 was not submitted to VA prior to 
the veteran's death on January [redacted], 2002.

The appellant and her attorney have stated that the veteran 
was very ill before he died.  The appellant had to spend a 
great deal of her time caring for the veteran and she was in 
a poor mental state due to his fatal condition.  For these 
reasons, she noted that it was impossible to submit his 
unreimbursed medical expenses prior to his death.  They noted 
the provisions of the law, but stated that the appellant 
should be granted accrued benefits as a matter of equity.

III.  Analysis

Initially, the Board notes that the veteran was in receipt of 
non-service-connected disability pension benefits during his 
lifetime.  A veteran who meets the disability and wartime 
service requirements is paid the maximum rate of pension, 
reduced by the amount of his countable income.  38 U.S.C.A. § 
1521 (West 2002); 38 C.F.R. § 3.23 (2005).  Certain expenses, 
including unreimbursed medical expenses, may be deducted from 
countable annual income during the 12-month annualization 
period in which they were paid.  38 C.F.R. § 3.272 (2005).

The veteran's widow is seeking entitlement to accrued 
benefits.  She contends that the veteran had unreimbursed 
medical expenses during 2001, the year of his death, and that 
she should be reimbursed for these expenses.  She 
acknowledges that a list of these unreimbursed medical 
expenses for 2001 was not submitted to VA prior to the 
veteran's death in January 2002.

Periodic monetary benefits to which a veteran was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence in the file at the date of death, and due 
and unpaid for a period not to exceed 2 years prior to the 
last date of entitlement, shall upon the death of the veteran 
be paid to certain survivors.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).  (Pursuant to the Veterans 
Benefits Act of 2003, the law has been changed to eliminate 
the 2-year limit on payment of accrued benefits, but such 
only applies to deaths on or after December 16, 2003.)

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4) (2004); Hayes v. Brown, 4 Vet. App. 353 (1993).

One basis for payment of accrued benefits to a veteran's 
survivor is the existence of unpaid VA benefits due the 
veteran under existing decisions.  Preceding his death, the 
veteran was being paid pension benefits, and he was paid all 
benefits to which he was entitled under existing ratings.

There also may be accrued benefits if the veteran had a claim 
for additional VA benefits pending when he died, and 
favorable resolution of the claim results in additional 
monetary benefits.  As the Federal Circuit noted in Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998), accrued benefits are a 
derivative benefit, and an essential requirement for an 
accrued benefits claim by a survivor is that the veteran had 
an outstanding claim for the VA benefit pending when he died.  
In the present case, the veteran did not have any claims for 
additional VA benefits pending when he died, and thus there 
can be no accrued benefits on this basis.  

Although the Board is sympathetic to the appellant's claim, 
it is without authority to grant the benefit on an equitable 
basis, and instead is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. §§ 503, 7104(c) (West 
2002); Harvey v. Brown (determinations as to equitable relief 
are not within the Board's jurisdiction).

In short, no accrued benefits exist for payment to any 
otherwise qualified survivor.  The appellant has failed to 
state a claim upon which relief may be granted.  The law, not 
the evidence, governs the outcome of this case, and as a 
matter of law, the appellant's claim for accrued benefits 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits based on medical expenses for 
calendar year 2001 is denied.


	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


